GODDARD, District Judge.
This is a motion by the government to dismiss the libel as time-barred. Suit was originally brought in the state court on April 20, 1944 against the States Marine Corporation, as general agent, for injuries allegedly sustained aboard the S. S. Green Mountain State on January 19, 1944. On March 28, 1949, the day of trial, it was dismissed for failure of the plaintiff to appear.
This libel under the Suits in Admiralty Act was filed in May, 1951. Since the suit in the state court was not dismissed solely because improperly brought against the general agent, the 1950 amendment to Title 46 U.S.C.A. § 745, which followed the decision in Cosmopolitan Shipping Company v. McAllister, 337 U.S. 783, 69 S.Ct. 1317, 93 L.Ed. 1692, does not apply. Cf. Jett v. United States, 1953 A.M.C. 233; Slemp v. United States, D.C., 112 F.Supp. 351, 1953 A.M.C. 1169.
The libel is barred and the motion to dismiss is granted.
Settle order on notice.